IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANCIS B. HARRIS,                       :   No. 57 MAP 2016
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court dated 4/13/16,
                                         :   exited on 4/14/16, at No. 149 MD 2016
             v.                          :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS, COMMISSIONER,               :
JOHN WETZEL, GRIEVANCE CO-               :
ORDINATOR, DORINA VARNER,                :
SUPERINTENDENT, ROBERT                   :
GILMORE, GRIEVANCE OFFICER,              :
TRACY SHAWLEY, JOHN AND JANE             :
DOE,                                     :
                                         :
                   Appellees             :


                                      ORDER


PER CURIAM                                           DECIDED: January 17, 2017


      AND NOW, this 17th day of January, 2017, the Order of the Commonwealth

Court is AFFIRMED.       Appellant’s Motion requesting appointment of counsel or

appointment of law student to assist is DENIED. Appellant’s Motion Requesting Nunc

Pro Tunc and Letter in Application are DENIED.